Citation Nr: 0005513	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  95-09 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for low back 
disability, currently evaluated as 60 percent disabling.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1954 to 
July 1958.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1991 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  This case was remanded by the Board in December 
1997 for further development; it was returned to the Board in 
August 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected low back disability is 
productive of pronounced intervertebral disc syndrome with 
little intermittent relief, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc.

3.  The veteran is 63 years of age, has attended one year of 
college and completed training in small engine repair, and 
has been employed on a full-time basis in a clerical position 
since October 1993.

4.  The veteran's service-connected low back disability does 
not preclude him from securing or following a substantially 
gainful occupation consistent with his education and work 
experience.





CONCLUSIONS OF LAW

1.  The veteran's low back disability warrants a 60 percent 
evaluation.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5293 (1999).

2.  The criteria for a total rating based on unemployability 
due to service-connected disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  In 
this regard the Board notes that the Board's December 1997 
remand requested that the RO attempt to obtain a copy of a 
1993 electromyograph (EMG) examination report.  The record 
reflects that the RO thereafter requested a copy of the 
report, but was only able to obtain a copy of a June 1993 VA 
EMG clinic note which documented the findings of the 
referenced EMG report.  In light of the RO's efforts to 
obtain a copy of the requested report, and since the contents 
of the report are, in any event, recorded in the June 1993 
treatment note on file, the Board concludes that further 
delay of the appellate process for the purpose of again 
attempting to obtain a copy of the 1993 EMG report is not 
warranted.

The Board also notes that the veteran, in January 1998, 
indicated that he had been treated since 1993 by Dr. Kenneth 
W. Gibson, a primary care physician, but that the RO has not 
attempted to obtain records from that physician.  The Board 
notes, however, that the veteran has not specifically alleged 
treatment by that physician for his low back disability.  
Moreover, the veteran has not alleged, and there is no 
indication, that VA is in a better position to obtain records 
from Dr. Gibson than the veteran.  The Board therefore 
concludes that further delay of the appellate process for the 
purpose of obtaining records from the aforementioned 
physician is not warranted.

I.  Low back disability

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

As noted in the Introduction, the veteran's service ended in 
July 1958.  Service connection was granted for low back 
disability in September 1958, evaluated as noncompensably 
disabling.  In March 1985, the evaluation assigned the 
veteran's disability was increased to 10 percent disabling, 
and in December 1985 the evaluation assigned the veteran's 
low back disability was increased to 20 percent disabling.  
In May 1990, VA increased the evaluation assigned the 
disability to 40 percent disabling, and in September 1990 the 
disability was evaluated as 100 percent disabling for the 
period from July 31, 1990, to October 31, 1990, and evaluated 
as 40 percent disabling for the period from November 1, 1990.  
In November 1994, the rating assigned the veteran's low back 
disability was increased to 60 percent disabling; the 60 
percent evaluation has remained in effect since that time.

On file is an August 1985 medical report by Donald J. Worth, 
D.O.  Dr. Worth's report describes various physical findings 
associated with the veteran's low back disability, and Dr. 
Worth concluded that the veteran was, at that time, unable to 
maintain gainful employment with respect to any employment 
involving prolonged standing, lifting or sitting.

VA treatment reports for February 1989 to August 1993 
document complaints of low back pain radiating to the 
buttocks and lower extremities, exacerbated by bending and 
lifting activities.  The veteran also reported experiencing 
some toe numbness.  He denied any bowel or bladder 
difficulties.  The treatment records show that the veteran 
was evaluated in 1989 for neurological complaints, but that 
no evidence of nerve root impingement was identified; no 
follow up was indicated.  In August 1990, the veteran 
underwent a lumbar laminectomy with diskectomy involving L2, 
L3, L4 and L5.  Thereafter, on physical examination, the 
veteran exhibited tenderness of the paraspinous muscles, as 
well as left paravertebral muscle spasm.  There was mild 
weakness in the left foot, quads and hamstrings, as well as 
some sensory decrease, but deep tendon reflexes were 2+, and 
motor strength was 5/5.  He was able to walk well on his 
heels and toes.  On range of lumbar motion testing, the 
veteran exhibited flexion to 30 degrees and extension to 0 
degrees; his motion was limited by pain and the pain was 
described as limiting his ability to perform daily activities 
and his usual work.  Dynamic motion and X-ray studies showed 
mild retrolisthesis of L2 over L3 and L3 over L4, following 
which the veteran received facet injections with some relief.  
EMG and nerve conduction studies in June 1993 purportedly 
showed findings consistent with a chronic neurogenic process 
affecting L4-L5 and S1 on the left.  The veteran was 
diagnosed with, inter alia, muscular back strain, 
spondylolisthesis, segmental lumbar spinal instability at L2, 
L3 and L4, degenerative disk disease and radiculopathy.

In several statements on file, the veteran reported 
experiencing muscle spasms, radiating pain and numbness of 
his toes.  He also reported experiencing pain with walking, 
and indicated that his legs occasionally stopped functioning 
because of his low back disability; he reported that his 
physicians had imposed lifting, bending and sitting 
limitations.  The veteran indicated that his August 1990 
surgery rendered him unable to work, and that it even 
interfered with his ability to attend his small engine repair 
business; he was informed by his physicians that his line of 
work was detrimental to his physical condition.  The veteran 
also stated that he had been unable to obtain employment 
because potential employers were precluded by insurance 
companies from hiring applicants with back problems.  In 
support, he noted that the United States Postal Service 
(U.S.P.S.) recently refused to hire him because of his low 
back disability.

Of record is a transcript of an April 1990 hearing before a 
hearing officer at the RO.  At that time, the veteran 
complained of pain radiating to his lower extremities, as 
well as incoordination.  He also stated that he experienced 
problems with bending and with walking and traversing stairs.  
He testified that he was last employed in 1988, and that his 
employment was terminated because the position involved 
bending and lifting, which affected his low back.  The 
veteran indicated that he was thereafter refused employment 
because of his low back disability, and that he was told by 
his treating physician that he was unemployable due to his 
low back disability.

On file are VA vocational rehabilitation records for the 
veteran which indicate that the veteran's course of 
vocational rehabilitation was discontinued in June 1990 due 
to medical problems.  The veteran reapplied in April 1993 for 
vocational rehabilitation benefits, at which time he reported 
that he had been employed on a part-time basis for 1 to 3 
years, and that his household earned between $8,000 and 
$12,000 each year.  He reported that he experienced 
functional restrictions and that employers refused to hire 
persons who underwent back surgery and still exhibited low 
back problems.  A June 1993 counseling narrative documents 
the veteran's statement that he only sought a counseling 
session because he had recently received a motivation letter; 
he stated that he was not actually interested in a training 
program.  The veteran reported working on a part-time basis 
as a dispatcher for an electric company after ceasing 
employment as a small engine repairman following surgery.  
The veteran averred that his low back disability nevertheless 
interfered with his current work.  He reported that he was 
able to drive and walk up to two miles each day.  The 
counseling psychologist concluded that the veteran exhibited 
some functional restrictions secondary to his low back 
disability.

On file are records from the Social Security Administration 
(SSA) which indicate that the veteran's claim for disability 
benefits from that agency was most recently denied in 
November 1990.  The SSA listed the veteran's primary 
disability as status post lumbar laminectomy.  Treatment 
records prior to 1989 associated with the SSA records are 
mainly concerned with the veteran's nonservice-connected 
disabilities, although they record that he reported trouble 
obtaining employment because of his back disability.  
Treatment records from 1989 are duplicative of VA records 
discussed previously.  The SSA records indicate that the 
veteran's exertional limitations included lifting or carrying 
no more than 50 pounds on an occasional basis or 25 pounds on 
a frequent basis, and no more than 6 hours of standing, 
walking or sitting.

The veteran was afforded a VA examination in March 1991, at 
which time physical examination disclosed that his carriage, 
posture and gait were within normal limits; he was noted to 
wear a back brace.  The veteran exhibited a very limited 
range of lumbar motion secondary to pain, and was unable to 
perform a heel or toe stance.  Deep tendon reflexes were 
present and symmetrical at 1+.  The muscular development in 
the lower extremities was symmetrical, although the examiner 
did not assess muscle strength.  The examiner's final 
assessment was that the veteran complained of pain in the low 
back area with neuropathy at times radiating into both lower 
extremities.

On file is the report of a November 1991 examination of the 
veteran by Ronald M. Forristall, M.D.  Dr. Forristall noted 
that the veteran's primary complaint involved increasing pain 
with mechanical instability symptoms.  Physical examination 
showed the presence of good paraspinous muscle tone.  The 
inferior aspect of the L2 spinous process was very prominent, 
and the veteran exhibited minimal discomfort on forward 
flexion, with moderate to severe pain on extension.  Deep 
tendon reflexes were 2+ and equal, with no motor or sensory 
deficits present in the lower extremities.  The veteran 
denied any bowel or bladder complaints.  X-ray studies 
purportedly showed significant retrolisthesis of L2 on L3, 
with significant instability at L3-L4.  The veteran was 
diagnosed with segmental instability of the lumbar spine at 
L2-L3 and L3-L4.

On VA examination in July 1992, the veteran complained of low 
back and bilateral lower extremity pain.  Physical 
examination disclosed the presence of decreased lumbar 
lordosis, and the musculature of the back was described as 
tight and tender.  On range of lumbar motion testing, the 
veteran exhibited forward flexion to 30 degrees, backward 
extension to 0 degrees, lateral flexion to 15 degrees, 
bilaterally, rotation to the left to 30 degrees, and rotation 
to the right to 15 degrees.  The veteran's deep tendon 
reflexes were 2+ and symmetric, and no evidence of 
neurological involvement was identified.  A Magnetic 
Resonance Imaging (MRI) study showed the presence of lumbar 
spondylosis of L2-L3 with narrowing and severe posterior 
bulging.  The veteran was diagnosed with severe low back pain 
syndrome, spondylolisthesis and severe lumbar degenerative 
disc disease.

On file is an October 1992 statement by a VA physician 
indicating that the veteran had diffuse degenerative changes 
throughout the lumbar spine, most severe at the L2-L3 level.  
The physician noted that there was no particularly obvious 
explanation for his reported lower extremity pain on the 
basis of nerve root impingement, and he recommended 
conservative treatment of the veteran's low back disability.

In an October 1992 statement, a physician for U.S.P.S. 
indicated that he had reviewed the veteran's medical history 
and had examined the veteran, but concluded that the veteran 
was not medically qualified to perform the essential 
functions of the position of rural carrier for that agency.  
He indicated that the veteran presented on physical 
examination with weak and poorly conditioned leg, abdominal 
and back muscles, and with markedly limited range of back 
motion secondary to pain.  He noted that the arduous work 
requirements for a rural carrier, which involved lifting, 
bending, twisting, stretching, reaching, standing, sitting 
and jostling, would place great stress on the veteran's low 
back disability.  In an October 1992 letter, U.S.P.S. 
notified the veteran that that agency considered him to be 
medically unable to perform the position of rural carrier 
associate, specifically noting that the veteran's low back 
problems were not compatible with the requirements of the 
position.  In a November 1992 decision, the Office of 
Personnel Management sustained the U.S.P.S. decision.

In a November 1992 letter, Dr. Forristall indicated that he 
had reviewed VA's rating criteria for intervertebral disc 
syndrome.  He explained that he had reevaluated the veteran 
earlier in November 1992, at which time the veteran 
demonstrated loss of lumbar motion, as well as positive 
straight leg raising and weakness in heel walking.  Dr. 
Forristall opined that the findings noted on physical 
examination represented neurologic findings consistent with a 
bilateral L5 nerve root involvement.  He additionally opined 
that the veteran's complaints of daily pain suggested that he 
experienced little intermittent relief from his symptoms, and 
he concluded that the veteran's symptoms were compatible with 
a 60 percent rating under VA's rating criteria.

Of record is the report of a December 1992 VA examination of 
the veteran, at which time he complained of low back pain 
which had impeded his ability to work.  He noted that the 
pain was constant and aggravated by increased physical 
activity.  Physical examination disclosed the presence of 
decreased range of spine motion.  Lower extremity strength 
was 4/5, and the veteran's leg muscle mass was equal, 
bilaterally.  Deep tendon reflexes were 2+ bilaterally, and 
pinprick sensation was bilaterally equal, although the 
veteran reported diminished sensation to light touch in the 
left calf area.  No postural abnormalities, fixed deformity, 
or abnormalities in the musculature of the veteran's back 
were identified.  On range of lumbar motion testing, the 
veteran exhibited forward flexion to 20 degrees; his backward 
extension, lateral flexion and rotation were described as 
negative.  There was objective evidence of pain on range of 
motion testing.

Of record is a March 1993 letter from the L.R.E.C., the 
veteran's current place of employment.  The letter 
essentially requests that the veteran indicate whether he was 
capable of performing the essential duties of his position, 
with or without any reasonable accommodations, in light of 
his medical condition.

In a May 1994 letter, the L.R.E.C. indicated that the veteran 
had been hired by that facility in August 1991 as a 
dispatcher; he was hired on a part-time basis only, due to 
his low back disability.  The letter indicates that 
additional duties were added to the veteran's position in 
1993, and that the veteran's termination was considered at 
that time because the additional duties were strenuous and 
not compatible with the veteran's medical condition.  The 
veteran was thereafter transferred into a part-time position 
as a cashier and receptionist, which involved less strenuous 
duties.  The letter indicates that in September 1993, the 
veteran accepted a full-time position as a cashier and 
receptionist.  The author of the letter indicated that, in 
his opinion, the veteran would not be able to obtain 
employment on a full-time basis outside of L.R.E.C. because 
of his low back disability.

The veteran was afforded a VA examination in June 1994, at 
which time physical examination disclosed the absence of any 
postural abnormality, fixed deformity, or abnormality of the 
musculature of the back.  On range of motion testing, the 
veteran exhibited forward flexion to 10 degrees, backward 
extension to 0 degrees, lateral flexion to 5 degrees, 
bilaterally, and rotation to 5 degrees, bilaterally; 
objective evidence of pain was identified on range of motion 
testing.  The veteran was diagnosed with low back strain and 
possible intervertebral disc herniation.

On VA examination in September 1994, the veteran reported 
experiencing low back pain with radiation to his lower 
extremities.  Physical examination disclosed the absence of 
any postural abnormality, fixed deformity, or abnormality of 
the musculature of the back.  On range of motion testing, the 
veteran exhibited forward flexion to 10 degrees, backward 
extension to 0 degrees, lateral flexion to 5 degrees, 
bilaterally, and rotation to 5 degrees, bilaterally; 
objective evidence of pain on range of motion testing was 
identified.  The veteran complained of pain on straight leg 
raising, and he was diagnosed with a herniated intervertebral 
disc and secondary low back pain.

In a November 1994 statement, the veteran indicated that the 
June 1993 VA vocational rehabilitation counseling narrative 
incorrectly reported the session.  He emphasized that he was 
not in fact engaging in the physical activities discussed at 
the session.  Moreover, he indicated that while he reported 
working as a dispatcher, his termination was considered after 
additional duties were added to his position, and that he 
thereafter obtained employment on a part-time basis, at 10 
days per month, as a cashier and receptionist.  He stated 
that he thereafter accepted a full-time position with his 
employer as a cashier and receptionist.  He indicated, 
however, that he still experienced decreased mobility when 
working.

In a December 1997 statement, J.F., a coworker of the 
veteran, indicated that she had witnessed the veteran 
experience severe pain on occasion.  She also indicated that 
he would occasionally walk in a stooped position and drag his 
feet in short steps.

The veteran was afforded a VA orthopedic examination in March 
1998, at which time he reported experiencing constant low 
back pain radiating to his buttocks and to his lower 
extremities, more so on the right; he indicated that his 
symptoms were aggravated by prolonged sitting or standing.  
The veteran stated that he could lift up to 45 pounds at a 
time, but could carry no more than 25 pounds a short 
distance.  He also reported that repeated bending aggravated 
his back disability and that he experienced limitation of 
lumbar motion; he indicated that he wore a back brace.  The 
veteran informed the examiner that he was employed on a full-
time basis in a clerical position for an electric 
cooperative.  On physical examination, the veteran exhibited 
a downward left pelvic tilt, corrected by a heel lift.  He 
exhibited slight bilateral lumbar spasm, and was tender over 
the lumbar area to percussion; no evidence of trochanteric or 
sciatic notch tenderness was identified.  On range of lumbar 
motion testing, the veteran exhibited forward flexion to 50 
degrees, extension to 5 degrees, lateral bending to 15 
degrees, bilaterally, and rotation to 20 degrees, 
bilaterally; further movements elicited pain and stiffness 
but no increased spasm.  Patellar reflexes were 3+, brisk and 
equal, and ankle reflexes were 2+, brisk and equal.  No 
paresthesias over the L3, L4, L5 or S1 dermatomes to light 
pin touch was identified.  Straight leg testing elicited low 
back discomfort, but no lower extremity weakness was 
elicited, and no weakness, incoordination or loss of motion 
against resistance of the lumbar spine was evident.  

The examiner diagnosed the veteran as status postoperative 
lumbar laminectomy for spinal stenosis, and with symptomatic 
degenerative joint disease of the lumbar spine.  He concluded 
that the veteran had a mild to moderate degree of low back 
pain, with mild to moderate associated functional loss on 
repetitive bending and with flare ups of the veteran's back 
symptoms; he noted that the only functional loss due to pain 
consisted of loss of lumbar spine motion.  He noted that the 
veteran was currently employed in a position involving 
clerical work, and he concluded that the veteran would be 
unable to perform ordinary manual labor.

The record reflects that the veteran was thereafter admitted 
for several days in May 1998 for a neurological consultation 
in association with the March 1998 VA examination.  In a June 
1998 report, the examining physician noted that the veteran 
complained of radiating low back pain, as well as generalized 
lower extremity weakness and occasional lower extremity 
numbness.  He also reported a tendency for urinary 
incontinence when unable to use the lavatory for prolonged 
periods, but denied any sexual disturbance.  Physical 
examination disclosed the presence of a stiff lumbar spine 
with increased muscular contractures, although no deformity 
was identified.  The veteran's gait was normal, and he was 
able to walk on his heels and toes, although with difficulty.  
Motor strength was 4+/5 in extension of the feet, 3+/5 in 
flexion of the hips, and 5/5 elsewhere.  Sensory examination 
to pinprick was decreased on the right lateral femoral 
cutaneous area, with patchy bilateral lower extremity prick 
sensation decrease elsewhere, although not involving the 
nerve trunk or nerve root distribution.  Deep tendon reflexes 
were 2+.  Bone scan of the spine purportedly showed normal 
fixation, and an MRI purportedly showed mild stenosis of L3-
L4 with a disc bulge and mild bone spurring, with decrease of 
the foramina on the right.  EMG performed on an outpatient 
basis following the veteran's discharge from hospitalization 
purportedly showed no evidence of nerve root damage, and 
nerve conduction studies were normal.  The examiner concluded 
that the veteran experienced daily pain which prevented him 
from heavy activities, but did not otherwise interfere with 
his regular daily activities.  The examiner opined that there 
was no evidence of a focal neurological deficit or 
radiculopathy, or any other significant neurological 
impairment, associated with the veteran's low back 
disability.

The RO has rated the veteran's low back disability as 60 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  Under that code, the maximum evaluation is 60 percent 
evaluation and it is warranted for pronounced intervertebral 
disc syndrome with little intermittent relief, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1999).

In the instant case, it is clear that the veteran's low back 
disability is manifested by pronounced intervertebral disc 
syndrome.  X-ray and other diagnostic studies have disclosed 
the presence of degenerative disk disease as well as 
segmental lumbar instability, the veteran has consistently 
complained of severe low back pain and evidenced muscle spasm 
on examination, and has occasionally evidenced abnormal deep 
tendon reflexes.  Moreover, Dr. Forristall in November 1992 
specifically concluded that the veteran's complaints, as well 
as certain findings on examination, were consistent with a 
bilateral L5 nerve root involvement.  The currently assigned 
evaluation of 60 percent is based upon pronounced 
intervertebral disc syndrome and is the maximum evaluation 
possible under Diagnostic Code 5293.

The Board has also considered whether there is any other 
schedular basis for assigning a higher evaluation.  In this 
regard, the Board notes that an 80 percent evaluation is 
warranted for complete paralysis of the sciatic nerve.  With 
complete paralysis of the sciatic nerve, the foot dangles and 
drops, there is no active movement possible of muscles below 
the knee, and flexion of the knee is weakened or (very 
rarely) lost.  Incomplete paralysis of the sciatic nerve 
warrants a 10 percent evaluation if it is mild, a 20 percent 
evaluation if it is moderate, a 40 percent evaluation if it 
is moderately severe or a 60 percent evaluation if it is 
severe (with marked muscular atrophy).  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (1999).

Ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is at a favorable angle or a 50 percent 
evaluation if it is at an unfavorable angle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (1999).

Limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1999).

Sciatic neuropathy is specifically identified as a factor for 
consideration in the evaluation of a disability under 
Diagnostic Code 5293.  Therefore, it would not be appropriate 
to evaluate the disability under Diagnostic Codes 5293 and 
8520.  38 C.F.R. § 4.14.  In order for an evaluation in 
excess of 60 percent to be warranted under Diagnostic Code 
8520, the disability would have to more nearly approximate 
complete paralysis of the sciatic nerve than severe 
incomplete paralysis of the sciatic nerve.  This clearly is 
not the case.  

The components of the disability could be assigned separate 
evaluations based on functional impairment of the lumbar 
spine (Diagnostic Code 5289 or 5292) and functional 
impairment of the right and left lower extremities 
(Diagnostic Code 8520) without violating the rule against 
pyramiding.   

In determining the extent of limitation of motion, the 
provisions of 38 C.F.R. 
§ 4.40 (1999) concerning disability factors such as lack of 
normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
(1999) concerning disability factors such as weakened 
movement, excess fatigability, and incoordination; and the 
provisions of 38 C.F.R. 
§ 4.10 (1999) concerning the effects of the disability on the 
veteran's ordinary activity are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Range of motion testing has confirmed that the veteran has 
limitation of motion of the lumbar spine with moderate to 
severe pain on motion.  However, the medical evidence also 
demonstrates that the veteran retains some functional motion 
of the lumbar spine.  Therefore, the functional impairment 
clearly does not more nearly approximate unfavorable 
ankylosis of the lumbar spine than favorable ankylosis of the 
lumbar spine.  Accordingly, an evaluation in excess of 40 
percent would not be warranted on the basis of functional 
impairment of the lumbar spine.

The veteran has complained of bilateral lower extremity 
weakness and numbness, and was diagnosed prior to 1994 with 
neuropathy and radiculopathy.  Moreover, EMG in June 1993 
apparently disclosed findings consistent with a chronic 
neurogenic process affecting L4-L5 and S1 on the left, Dr. 
Forristall has concluded that the veteran's symptoms are 
consistent with bilateral L5 nerve root involvement, and X-
ray and other diagnostic studies have disclosed, inter alia, 
the presence of degenerative disk disease.  In addition, the 
veteran has exhibited lower extremity weakness on occasion.  
The Board notes, however, that numerous VA examinations since 
March 1991 have disclosed the presence of only slightly 
impaired to normal deep tendon reflexes, no more than mild 
weakness affecting the lower extremities, and a normal gait, 
and there is otherwise no evidence on repeated VA 
examinations of significant neurological involvement 
affecting the functioning of the lower extremities.  Indeed, 
VA examinations since June 1994 are consistently negative for 
evidence of neurological abnormalities affecting the lower 
extremities.  The March 1998 examination disclosed that the 
veteran exhibited no lower extremity weakness.  The May and 
June 1998 neurological evaluations of the veteran, while they 
identified the presence of some decreased lower extremity 
sensation, notably the conclusion was that no nerve trunk or 
root involvement was indicated.  Moreover, the neurological 
evaluation included an EMG which was negative for any 
pertinent abnormalities, and the reporting physician 
specifically concluded that there was no evidence of 
radiculopathy or other significant neurological impairment.  
In sum, even assuming the validity of earlier findings of 
radiculopathy and other neurological impairment, none of the 
medical evidence on file demonstrates that the actual 
functional impairment associated with either lower extremity 
is productive of more than mild incomplete paralysis of the 
sciatic nerve.  Therefore, the Board concludes that a rating 
greater than 10 percent would not be warranted for either the 
right or the left lower extremity under Diagnostic Code 8520.

If the disability were assigned separate evaluations of 40 
percent under Diagnostic Code 5292 for impairment of the 
lumbar spine, 10 percent under Diagnostic Code 8520 for 
impairment of the right lower extremity, and 10 percent under 
Diagnostic Code 8520 for impairment of the left lower 
extremity, the combined evaluation for the components of the 
disability would be 50 percent, which is less than the 
evaluation currently assigned.  38 C.F.R. § 4.25. 

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The Board notes, however, that while 
the veteran contends that his low back disability has 
affected his ability to obtain employment, he nevertheless 
has been employed on a full-time basis for a number of years.  
The Board further notes that there is no evidence that the 
veteran's low back disability has necessitated frequent 
periods of hospitalization or that the manifestations of the 
disability are unusual or exceptional.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board finds that the criteria for submission for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. 
Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 





II.  Total rating based on unemployability due to service-
connected disability

A total disability rating may be assigned where the schedular 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more.  Marginal employment, defined as 
existing generally when a veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce as the poverty threshold for one person, shall not 
be considered substantially gainful employment.  Marginal 
employment may also be held to exist, on a facts found basis, 
when earned annual income exceeds the poverty threshold.  
38 C.F.R. § 4.16 (1999).

On his VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, dated in January 1991, 
the veteran reported that he was born in October 1936, that 
he last worked on a full-time basis in July 1990 at a small 
engine repair shop which he owned, that his previous 
employment included working as a cook and as a parts manager, 
and that the most money he had ever earned in a year was 
$19,000.  He reported that he had completed one year of 
college as well as training in small engine repair.  The 
veteran indicated that he had attempted to obtain employment 
since November 1990 in a variety of positions. 

A copy of the veteran's earnings record, received in January 
1995, shows that the veteran had taxed earnings of $475 in 
1989; $3,559 in 1990; $3,761 in 1991; $7,501 in 1992; and 
$9,602 in 1993.

In January 1998, the veteran submitted a second VA Form 21-
8940, on which he reported that he had been employed at 
L.R.E.C. since August 1991, including on a full-time basis as 
a cashier and receptionist since October 1993; he did not 
report his earnings at that position or any time lost because 
of low back disability.  The veteran indicated that he had 
attempted to obtain a position as a rural carrier with 
U.S.P.S. in August 1992.

The veteran's only service-connected disability consists of 
his low back disability, rated as 60 percent disabling.  The 
record reflects that while the veteran experienced periods of 
unemployment prior to 1991, at least in part due to his low 
back disability, he was employed from August 1991 to 
September 1993 on a part-time basis as a cashier and/or 
receptionist, and has been employed on a full-time basis in 
that capacity since October 1993.  While the veteran elected 
not to report his income to VA in his January 1998 VA Form 
21-8940, the Board notes that the veteran earned $9,602 in 
1993, when he was employed for most of the year on a part-
time basis only.  Effective September 30, 1999, the weighted 
average poverty threshold for one person for VA purposes, as 
established by the Department of Commerce, is $8,316.  64 
Fed. Reg. 68413 (1999).  The veteran's current employment 
therefore clearly can not be considered marginal on the basis 
of his earned annual income.  In addition, although the 
veteran's representative has argued that the veteran's 
employment should nevertheless be considered marginal, and 
although his employer, in May 1994, concluded that the 
veteran could not maintain full-time employment outside of 
his current position with the company, the Board notes that 
there is no indication that the veteran is employed in a 
protected environment, or that his employment is otherwise 
marginal in nature.

Although the veteran was not hired in 1992 for a rural 
carrier position with the U.S.P.S. because of his low back 
disability, and was described, at his March 1998 VA 
examination, as unable to maintain employment requiring 
ordinary manual labor, the Board again notes that the veteran 
has been employed on a full-time basis since October 1993 in 
a clerical position, and there is no indication that his 
position requires the type of manual labor addressed by the 
March 1998 VA examiner.  Moreover, the June 1998 VA examiner 
concluded that the veteran's disability prevented him only 
from manual labor, but that his disability would not 
otherwise interfere with regular daily activities.  Although 
the veteran has persistently referred to the August 1985 
statement by Dr. Worth in support of his claim, the Board 
points out that Dr. Worth's conclusion, even assuming it is 
relevant to the instant appeal, is substantively the same as 
the opinion of the March 1998 VA examiner.  Accordingly, as 
there is no evidence demonstrating that the veteran is unable 
to obtain or maintain gainful employment in positions other 
than those involving manual labor, and as the veteran has in 
fact been employed on a full-time basis in a clerical 
position since October 1993, the Board concludes that the 
evidence establishes that the veteran's service-connected 
disability is not sufficiently severe to render him 
unemployable.  Accordingly, favorable action in connection 
with the veteran's appeal for a total rating based on 
unemployability due to service-connected disability is not in 
order.  

The Board notes that the veteran's representative has 
recently alleged that the veteran is currently unemployed 
because of his low back disability, or that, in the 
alternative, the veteran is employed on a part-time basis 
only; the representative's statements were apparently based 
on his review of the record.  The Board notes, however, that 
the veteran clearly indicated in January 1998 that he was 
employed on a full-time basis as a cashier and/or 
receptionist, and that the veteran reported at his March 1998 
VA examination that he was still employed in that capacity.  
The veteran has not alleged that he is currently unemployed, 
and there is no indication that the veteran informed his 
representative that he was unemployed.  The Board therefore 
finds the contentions of the veteran's representative, to the 
effect that the veteran is not currently employed on a full-
time basis, to be unsupported by the record.

The veteran's representative has also alleged that the 
veteran was denied vocational rehabilitation benefits in 1993 
because of his low back disability.  As the November 1993 
counseling narrative makes clear, however, no such 
determination was made.  Indeed, the narrative indicates that 
the veteran consciously elected not to seek vocational 
rehabilitation benefits, and the veteran notably has not 
alleged that he was denied such benefits in 1993.  


ORDER

Entitlement to an increased rating for low back disability is 
denied.

Entitlement to a total rating based on unemployability due to 
service-connected disability is denied. 



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

